NO. 07-00-0580-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                 PANEL B

                                       OCTOBER 23, 2001
                                ______________________________

                                          CHRISTOS VLATAS,

                                                                    Appellant

                                                      v.

                                        THE STATE OF TEXAS,

                                                      Appellee
                              _________________________________

   FROM THE COUNTY CRIMINAL COURT AT LAW NO. 4 OF HARRIS COUNTY;

                   NO. 1015610; HON. JAMES E. ANDERSON, PRESIDING
                           _______________________________

Before BOYD, C.J., QUINN, JOHNSON, JJ.

       Appellant, Christos Vlatas, was convicted by a jury of the misdemeanor offense of

driving while intoxicated (DWI). Via two issues, he contends that the trial court denied him

his Texas and United States constitutional rights when it admitted into evidence his request

for an attorney while being asked whether he would submit to a breath test. The request

was captured on both an audio tape and a written document through which he was

informed of the consequences of submitting or refusing to submit to a breath test.

Furthermore, when the request was made, he had yet to be informed of his Miranda rights.1


       1
           Miranda v. Arizona, 384 U.S. 436, 474 , 86 S. Ct. 1602, 1628, 16 L.Ed .2d 694 (1966 ).
We overrule the issues and affirm the trial court’s judgment.

       In Griffith v. State, No. 1957-98 (Tex. Crim. App. Sept. 19, 2001), the Texas Court

of Criminal Appeals was asked to determine whether admitting into evidence Griffith’s

request for an attorney when asked whether he would submit to an alcohol breath test and

before being Mirandized violated either his state or federal constitutional rights. The court

held that it did not. Griffith controls the outcome of the case at bar. Since appellant voiced

his desire for counsel while being asked to submit to a breath test and before being

Mirandized, admission of his request violated neither the Texas nor United States

Constitutions. Id.

       Accordingly, we affirm the judgment of the trial court.



                                                                 Brian Quinn
                                                                    Justice


Do Not Publish.




                                              2